OPINION — AG — **** BOARDS OF EDUCATION SUBJECT TO OPEN MEETING LAW **** THE OPEN MEETING STATUTE, 25 O.S. 1971 201 [25-201], ALLOWS EXECUTIVE SESSIONS ONLY FOR THE PURPOSE OF DISCUSSING THE EMPLOYMENT PROBLEMS OF INDIVIDUAL PUBLIC OFFICERS OR EMPLOYEES; THE OPEN MEETING STATUTE IS APPLICABLE TO MEETINGS OF LOCAL BOARDS OF EDUCATION WHEN THEY DISCUSS COLLECTIVE EMPLOYMENT MATTERS NOT RELATED TO THE QUALIFICATIONS OF ANY INDIVIDUAL. UNDER 70 O.S. 1971 509.3 [70-509.3], THE LOCAL BOARD OF EDUCATION MAY DESIGNATE A BARGAINING SUBCOMMITTEE OR AGENT TO NEGOTIATE CONCERNING SCHOOL DISTRICT EMPLOYMENT CONTRACTS. THE OPEN MEETING STATUTE WILL BE APPLICABLE TO MEETINGS HELD BY THIS SUBCOMMITTEE OR AGENT IF THE SUBCOMMITTEE OR AGENT HAS DELEGATED POWER TO MAKE DECISIONS CONCERNING THE EXPENDITURE OF PUBLIC FUNDS OR THE ADMINISTRATION OF PUBLIC PROPERTY. CITE: OPINION NO. 68-231, OPINION NO. 71-245 (C. LARRY PAIN) ** SEE: OPINION NO. 96-040 (1996) **